MEMORANDUM DECISION                                                           FILED
                                                                         Jul 26 2017, 10:06 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                              CLERK
this Memorandum Decision shall not be                                     Indiana Supreme Court
                                                                             Court of Appeals
regarded as precedent or cited before any                                      and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Joseph A. Sobek                                          Curtis T. Hill, Jr.
Warsaw, Indiana                                          Attorney General of Indiana

                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Brandon Thomas Woody,                                    July 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         43A03-1611-CR-2610
        v.                                               Appeal from the Kosciusko Circuit
                                                         Court
State of Indiana,                                        The Honorable Michael W. Reed,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         43C01-1502-MR-1



Altice, Judge.


                                          Case Summary



Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017              Page 1 of 17
[1]   Following a jury trial, Brandon Thomas Woody was convicted of murdering

      Tara Thornburg and her boyfriend, Joshua Knisely. On appeal, Woody argues

      that the trial court abused its discretion by admitting certain evidence over his

      objection. Specifically, the trial court allowed evidence of (1) Thornburg’s

      statements to the 911 dispatcher and the responding officer, (2) Woody’s rap

      performance with a handgun, and (3) audio recordings of three rap songs

      performed by Woody.


[2]   We affirm.


                                        Facts & Procedural History


[3]   Woody and Kyle DeHart have been close friends for many years. They

      regularly perform and record rap songs together and hang out at DeHart’s

      home. DeHart met Thomas Hursey while they were both incarcerated in 2014,

      and they became friends. The three began hanging out together in early 2015.


[4]   On February 18, 2015, Woody spent most of the day with DeHart and Hursey

      either driving around or in DeHart’s party room at his home.1 Jacob Larkin

      also spent part of the day with them. Early that afternoon, Larkin and DeHart

      went to Thornburg’s home to purchase marijuana. Thornburg removed an

      eighth of an ounce from a gallon-size bag of marijuana to sell to them. Larkin

      described Thornburg’s supply of marijuana as expensive and “really good”.




      1
       DeHart lived with his parents and younger brother. He had separate quarters and regularly used a room
      attached to the garage, known as the party room or man cave.

      Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017         Page 2 of 17
      Transcript Vol. V at 132. Larkin, DeHart, Hursey, and Woody later smoked

      marijuana together at DeHart’s home and then went for a drive. Around 11:00

      p.m., they drove Larkin home and then returned to DeHart’s home.


[5]   After DeHart and Woody spoke privately for about fifteen minutes, they came

      into the party room and DeHart informed Hursey that they were “trying to go

      pick up some weed.” Transcript Vol. III at 47. DeHart added, “just so you

      know we don’t intend on paying for these trees.” Id. at 48. Hursey understood

      this to mean that they were going to promise to pay the dealer but never

      actually pay. DeHart and Woody planned to be armed with duct tape and a

      utility knife in DeHart’s black bag. Woody also had a firearm in the waistband

      of his sweatpants.


[6]   The trio drove to Thornburg’s house around midnight. As they pulled up,

      DeHart noted that Knisely’s vehicle was outside. Woody indicated that he was

      not worried about Knisely. They parked on the street, walked up the alley, and

      then knocked at the front door. Thornburg answered, greeting Woody by

      name. She led the men upstairs to her bedroom. Knisely was sleeping on the

      bed as Thornburg and her visitors sat on and around the bed and smoked

      marijuana.


[7]   Woody eventually asked how much marijuana she had. Thornburg responded,

      “somewhere around an ounce, maybe a little more”. Id. at 51. Woody

      indicated that he wanted it all and that he had the money to cover it.

      Thornburg weighed out an ounce of marijuana, placed it in a bag, and gave it to


      Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 3 of 17
      Woody, who turned and handed it to DeHart with a wink. When Thornburg

      asked for the money, Woody stated that it was in the car and he would get it.

      Thornburg did not like this answer and asked for the marijuana back.


[8]   After a brief pause, Woody removed one of his gloves, revealing a latex glove

      underneath. He then stood up as he drew a nine-millimeter handgun and

      pulled back the slide. Thornburg started screaming, and Hursey and DeHart

      jumped up and headed toward the door. Woody punched Thornburg and shot

      her in the face. She fell back motionless. As Knisely began to awaken, Hursey

      and DeHart ran from the room. Woody then shot Knisely in the back of the

      neck, killing him instantly. Hursey heard this second shot as he and DeHart

      jumped off the front porch of the house and hurried to the car. They waited

      briefly until Woody entered the car and then sped off.


[9]   As DeHart drove them away from the scene, Woody turned to Hursey who was

      in the back seat and warned him not to say anything or he would “get the same

      thing”. Id. at 53. DeHart assured Woody that Hursey was “cool”. Id. at 54.

      DeHart then slowed the car and threw his shoes out the window and into a

      snow bank. Woody threw something out too. Shortly thereafter, DeHart

      realized that it was trash day, so he stopped and Woody put his handgun inside

      a bag of trash that was out for pickup. They then drove to DeHart’s home,

      where they proceeded to burn Woody’s shoes, coat, and gloves, as well as other

      evidence, in the backyard. Woody then dumped out the contents of the black

      bag and realized that the duct tape was missing.



      Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 4 of 17
[10]   DeHart kept telling Woody how stupid he was and then said, “you just took

       two lives for an ounce of weed.” Id. at 58. Woody claimed that he panicked

       when Thornburg began to scream. Woody said that the gun jammed as he ran

       out of the room and that he had dropped all but one round on the floor.

       Woody explained to the others that he shot Knisely with the last bullet and

       “saw his brains fly out”. Id. He assured DeHart and Hursey that the victims

       were both dead.


[11]   In the meantime, Thornburg regained consciousness and was able to get down

       the stairs to her phone. She called 911 at 12:29 a.m. Shortly after providing her

       address to the emergency dispatcher and identifying Woody as the shooter,

       Thornburg passed out again. Officer Joe Denton was the first to arrive at the

       scene within three minutes of the call. He located Thornburg lying downstairs

       in a pool of blood. Officer Denton’s bodycam recorded the encounter, in which

       Thornburg again identified Woody as the shooter. She died at the hospital as a

       result of the gunshot wound to her head. In the bedroom, police found Knisely

       deceased in the bed. Police also recovered a roll of duct tape, a glove, two nine-

       millimeter shell casings, and three live nine-millimeter rounds.


[12]   Woody left DeHart’s home early in the morning, while DeHart and Hursey

       were still there. Around 5:30 a.m., he went to Hursey’s apartment and used a

       secret knock. Brenda Schneider – one of Hursey’s roommates – answered,

       thinking it was Hursey. Woody asked to stay but Schneider refused despite

       Woody’s insistence. Woody pulled out a large bag of marijuana and smoked

       some of it. Schneider said he needed to go, and Woody responded that it was

       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 5 of 17
       cold outside. He was only wearing a sweatshirt and pair of jeans. Schneider

       gave him a coat, and he left.


[13]   Woody was arrested later that afternoon hiding in a snow-covered vehicle,

       which was registered to DeHart’s mother. The vehicle was parked on the side

       of a gas station, and Woody was inside under a blanket. DeHart had driven

       Woody there and then left with Asylyn Shepard, the mother of DeHart’s

       daughter.


[14]   Hursey initially denied any involvement in or knowledge of the shooting when

       questioned by police. On March 4, 2015, however, he gave a confession and

       attempted to show police where items had been discarded after the shooting.

       That same day, police executed a search warrant at DeHart’s home. They

       found a burn pile in the backyard with shoe and fabric fragments, a button, and

       a zipper. Among other things, police also discovered a bottle of lighter fluid, a

       utility knife, and a black bag. Several days later two shoes were discovered in

       the area Hursey had described along the roadside. The shoes were “similar in

       size, shape and tread design” to impressions in the snow found outside

       Thornburg’s home after the shooting. Transcript Vol. IV at 166. Shepard

       testified at trial that she thought she had seen these shoes at the DeHart home

       before.


[15]   The State charged all three men with two counts of murder. Woody and

       DeHart were tried together, and Hursey testified against them. Over Woody’s

       objection, the trial court admitted Thornburg’s statements to the 911 dispatcher


       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 6 of 17
       and Officer Denton, three rap songs recorded and performed by Woody, and

       testimony about Woody’s choreographed rap performance involving a

       handgun. At the conclusion of the jury trial on October 6, 2016, the jury found

       Woody and DeHart guilty as charged. On October 26, 2016, the trial court

       sentenced Woody to two consecutive sixty-year sentences. Woody now

       appeals, challenging the admission of evidence. Additional facts will be

       provided below as needed.


                                             Standard of Review


[16]   We review evidentiary rulings for an abuse of discretion, which will be found

       where the ruling is clearly against the logic and effect of the facts and

       circumstances. Zanders v. State, 73 N.E.3d 178, 181 (Ind. 2017). Further, the

       improper admission of evidence will be disregarded as harmless error if the

       conviction is supported by substantial independent evidence of guilt satisfying

       us that there is no substantial likelihood that the challenged evidence

       contributed to the conviction. See Hoglund v. State, 962 N.E.2d 1230, 1238 (Ind.

       2016).


[17]   On issues of relevance and unfair prejudice, a trial court’s discretion is wide.

       Snow v. State, No. 45S03-1703-CR-169, slip op. at 4 (Ind. June 22, 2017). As

       our Supreme Court emphasized in Snow, this discretion often allows the trial

       court to resolve determinations under Indiana Evidence Rules 401 and 403

       either way:




       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 7 of 17
                Trial judges are called judges for a reason. The reason is that
                they conduct trials. Admitting or excluding evidence is what
                they do. That’s why trial judges have discretion in making
                evidentiary decisions. This discretion means that, in many cases,
                trial judges have options. They can admit or exclude evidence,
                and we won’t meddle with that decision on appeal. There are
                good reasons for this. Our instincts are less practiced than those
                of the trial bench and our sense for the rhythms of a trial less
                sure. And trial courts are far better at weighing evidence and
                assessing witness credibility. In sum, our vantage point – in a far
                corner of the upper deck – does not provide as clear a view.


       Id. at 6 (internal quotations and citations omitted; emphasis in original).


                                              Discussion & Decision


                                             1. Victim’s Statements


[18]   Woody challenges the admission of Thornburg’s statements to the 911

       dispatcher and Officer Denton identifying Woody as the shooter. He

       acknowledges that the statements fall within the excited utterance exception to

       the hearsay rule but argues that their admission violated his right to

       confrontation under the Sixth Amendment to the United States Constitution.2




       2
         Although he cites Article 1, Section 13 of the Indiana Constitution, he does not present a separate argument
       that admission of the victim’s statements violated this provision of our constitution. Waiver
       notwithstanding, we observe that this provision guarantees face to face confrontation of witnesses, not
       declarants. Ward v. State, 50 N.E.3d 752, 756 (Ind. 2016). Because the 911 emergency operator and Officer
       Denton testified at trial regarding Thornburg’s statements, Woody’s Indiana constitutional right of
       confrontation was not violated. See id. at 756-57.

       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017             Page 8 of 17
[19]   “In all criminal prosecutions, the accused shall enjoy the right…to be

       confronted with the witnesses against him.” U.S. Const. amend. VI. This

       amendment prohibits the “admission of testimonial statements of a witness who

       did not appear at trial unless [s]he was unavailable to testify, and the defendant

       had had a prior opportunity for cross-examination.” Crawford v. Washington,

       541 U.S. 36, 53-54 (2004).


[20]   The question thus becomes whether Thornburg’s statements were testimonial in

       nature. This requires us to consider the “primary purpose of the interrogation”.

       Davis v. Washington, 547 U.S. 813, 822 (2006). That is, do the circumstances

       objectively indicate that the statements were made/elicited for the primary

       purpose of establishing or proving past events potentially relevant to later

       criminal prosecution or, rather, to enable police to meet an ongoing emergency?

       See id. This requires an objective analysis of the circumstances of the encounter

       and the statements and actions of the parties to it. See Michigan v. Bryant, 562

       U.S. 344, 360 (2011) (“The circumstances in which an encounter occurs – e.g.,

       at or near the scene of the crime versus at a police station, during an ongoing

       emergency or afterwards – are clearly matters of objective fact. The statements

       and actions of the parties must also be objectively evaluated.”).


[21]   We turn first to Thornburg’s statements to the 911 dispatcher. The call

       proceeded as follows, with the dispatcher identified as “D” and Thornburg

       identified as “TT”:

               D        Kosciusko County 911.


       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 9 of 17
        TT       Please help me.

        D        What’s going on?

        TT       Brandon Woody.

        D        What’s your address?

        TT       205 East Main Street.

        D        Okay. What’s wrong with you?

        TT       He knocked me out and shot my boyfriend.

        D        Okay. He knocked you out?

        TT       And shot my boyfriend. I’m bleeding. My boyfriend is
                 bleeding in bed.

        D        Somebody shot your boyfriend?

        TT       Yes please help.

        D        Okay. Hold…

        TT       (Inaudible) pass out. Please.

        D        Okay where’s he bleeding at?

        TT       By his head.

        D        Okay you don’t know where he’s bleeding from?

        TT       His head.

        D        He’s bleeding from his head.

        TT       Yes (inaudible).

        D        Okay listen I’ve got a partner that’s already dispatching it
                 but I need to keep you on the phone okay?

        TT       I’m going to pass out.

Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 10 of 17
               D        Okay are you…you’re injured?

               TT       Yeah.

               D        Okay where are you hurt? Is this Linda?

               TT       Tara

               D        Okay where are you injured?

               TT       I can’t.

               D        Okay you…stay with me. Don’t…listen keep talking to
                        me okay?

               TT       (Inaudible).

               D        Okay listen we’re getting everybody…we’re getting them
                        out there but I need you stay talking to me okay? Is
                        anybody…is anybody else there with you? Hello are you
                        there? Hello. Ma’am are you there? Tara? Tara I need
                        you to stay on the phone with me. Can you hear me?

       Appendix Vol. II at 45-46 (transcript of the recording).


[22]   Any reasonable listener would recognize that Thornburg’s statements to the 911

       dispatcher were made while she was facing an ongoing emergency and seeking

       immediate help. Her statements regarding the identity of the shooter were

       spontaneous and not prompted by the dispatcher. Moreover, it is clear that the

       dispatcher’s sole concerns in speaking with Thornburg were to determine the

       nature of the ongoing emergency and dispatch assistance for the victims. All of

       the circumstances surrounding the “interrogation objectively indicate its

       primary purpose was to enable police assistance to meet an ongoing

       emergency.” Davis, 547 U.S. at 826-28 (911 call made by a domestic violence


       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 11 of 17
       victim during an attack did not produce testimonial statements even though she

       identified her attacker).


[23]   Similarly, we find that Officer Denton’s brief questioning of Thornburg upon

       finding her three minutes after her 911 call produced only nontestimonial

       statements. Officer Denton was the first to arrive on the scene where two

       individuals had been shot. Thornburg was lying in a pool of blood on the floor

       crying for help. Officer Denton asked Thornburg if the shooter was still in the

       house, who else was in the house, and who was the shooter. All the while, he

       was relaying information to dispatch regarding the victims and seeking to clear

       the house and secure the area. Once Thornburg identified Woody as the

       shooter, Officer Denton asked dispatch to put an “ATL [3] on Brandon Woody”.

       Appendix Vol. II at 48.


[24]   Viewed objectively, the circumstances surrounding the questioning of

       Thornburg reveal that the primary purpose of the interrogation was to address

       an ongoing emergency. There was nothing formal about the questioning, and

       Thornburg’s condition was clearly emergent. Moreover, because Officer

       Denton did not know the location of the shooter or the motive for the recent

       shooting, an ongoing emergency still existed. See Bryant, 562 U.S. at 374

       (“there was an ongoing emergency here where an armed shooter, whose motive

       for and location after the shooting were unknown, had mortally wounded [the




       3
           We understand ATL to stand for attempt to locate.


       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 12 of 17
       victim] within a few blocks and a few minutes of the location where the police

       found [the victim]”). Officer Denton was merely assessing the situation and the

       potential continuing threat to the victims, officers, and the public. See id. at

       376. Under the circumstances, Thornburg’s statements to Officer Denton were

       nontestimonial, and their admission at trial did not violate Woody’s federal

       confrontation rights.4


                             2. Woody’s Rap Performance with a Handgun


[25]   Woody also claims that the trial court abused its discretion by admitting

       evidence that at a party about two months before the shooting he performed a

       rap while dancing with a handgun. He claims that the evidence constituted

       impermissible character evidence under Ind. Evidence Rule 404(b) and that its

       probative value was substantially outweighed by the danger of unfair prejudice

       and should have been excluded under Ind. Evidence Rule 403.


[26]   John VanderReyden testified that he attended a house party on December 13,

       2014. Woody was also at this party. During the party, VanderReyden

       observed Woody perform a choreographed rap song. Woody pulled out a

       semiautomatic handgun from the waistband of his pants as part of the

       performance. He attempted to load the handgun but the magazine fell to the




       4
         We reject Woody’s invitation to “re-examine [our] jurisprudence in regards to the dying declaration and
       excited utterance exceptions to the hearsay rule.” Appellant’s Brief at 23. These hearsay exceptions are set out
       in the Indiana Rules of Evidence – 803(2) and 804(b)(2) – and are not subject to amendment by this court.
       See Ind. Evid. Rule 1101(b).

       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017              Page 13 of 17
       floor. Following the beat of the music, Woody picked up the magazine and

       reinserted it into the handgun. Woody again attempted to chamber a round but

       it appeared to VanderReyden that there was a “failure to feed”, meaning that

       the round did not enter the chamber completely.5 Transcript Vol. V at 62.

       VanderReyden testified that Woody never pointed the handgun at anyone and

       there was no fear among others in the room. After the rap song, Woody

       returned the handgun to his pants.


[27]   We quickly dispose of Woody’s undeveloped argument that this evidence

       violated Evid. R. 404(b). Woody baldly claims that evidence that he was seen

       dancing with a firearm constituted evidence of a prior bad act. It did not. See

       Fuentes v. State, 10 N.E.3d 68, 73 (Ind. Ct. App. 2014) (“the possession of a

       firearm, generally speaking, is not a misdeed), trans. denied; Rogers v. State, 897

       N.E.2d 955, 960 (Ind. Ct. App. 2008), trans. denied.




       5
         Woody asserts that VanderReyden should not have been permitted to opine that the handgun jammed
       because he did not qualify as a skilled witness and never even held the handgun in question. A skilled
       witness is a person with a degree of knowledge short of that sufficient to be declared an expert but somewhat
       beyond that possessed by an ordinary juror. Kubsch v. State, 784 N.E.2d 905, 922 (Ind. 2003). Under Ind.
       Evidence Rule 701, such a witness may provide an opinion or inference that is rationally based on the
       perception of the witness and helpful to a clear understanding of the witness’s testimony or the determination
       of a fact in issue. Testimony of a skilled witness “generally needs only rise to a relatively low bar in order to
       be admissible.” WESCO Dist., Inc. v. ArcelorMittal Ind. Harbor LLC, 23 N.E.3d 683, 707 (Ind. Ct. App. 2014)
       (quoting Hawkins v. State, 884 N.E.2d 939, 945 (Ind. Ct. App. 2008), trans. denied). Woody has wholly failed
       to establish that this low bar was not met where VanderReyden’s testimony established his extensive
       experience with firearms.

       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017               Page 14 of 17
[28]   Turning to Evid. R. 403,6 we observe that Woody does not argue that this

       evidence had no probative value. Indeed, VanderReyden’s testimony

       established that about two months before the murders Woody possessed a

       semiautomatic handgun and that the feeding mechanism had jammed on the

       handgun during the performance. Similarly, there was evidence presented that

       during the murders Woody’s handgun jammed and he dropped three rounds on

       the floor, which were later recovered by police along with the two spent casings.


[29]   Woody argues that the probative value of this evidence was substantially

       outweighed by the danger of unfair prejudice. He notes that the handgun used

       in the murders was never recovered and that the State could not establish that it

       was the same handgun – or even the same make, model, or caliber – as the one

       he was seen with at the party.


[30]   He directs us to Hubbell v. State, 754 N.E.2d 884 (Ind. 2001), in which our

       Supreme Court acknowledged the “general proposition…that the introduction

       of weapons not used in the commission of the crime and not otherwise relevant

       to the case may have a prejudicial effect.” Id. at 890 (quoting Lycan v. State, 671

       N.E.2d 447, 454 (Ind. Ct. App. 1996)). In Hubbell, the Court determined that

       evidence of a gun found in the defendant’s home and bullets found in his van

       were improperly admitted at trial because there was no evidence presented that

       a gun was used during commission of the crime. Woody’s reliance on Hubbell



       6
        Evid. R. 403 provides: “The court may exclude relevant evidence if its probative value is substantially
       outweighed by a danger of…unfair prejudice”.

       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017             Page 15 of 17
       is misplaced, as the evidence here establishes that the murders were committed

       using a semiautomatic handgun.


[31]   Woody has failed to establish that this evidence was unfairly prejudicial, let

       alone that any unfair prejudice substantially outweighed the evidence’s

       probative value. We decline to second-guess the trial court’s Evid. R. 403

       determination. See Snow, slip op. at 9.


                                              3. Rap Recordings


[32]   Finally, Woody contends that the trial court abused its discretion by admitting

       audio recordings of three rap songs performed by him – at least one of which

       was written by him before 2012. He asserts that the songs contained

       “consistent references to inadmissible prior crimes and bad acts under rules of

       evidence 404 and 403.” Appellant’s Brief at 26. The thrust of Woody’s argument

       is that the lyrics of the rap songs were highly prejudicial and of limited

       probative value.


[33]   The profane and disturbing lyrics of Woody’s raps were indeed prejudicial and

       likely to inflame the jury. They referenced shooting others in the face with a

       nine millimeter, beating and pistol whipping people, duct taping someone’s

       mouth, using drugs, and robbing and killing drug dealers. Further, the degree

       of probative value of this evidence in determining whether Woody committed

       murder is certainly debatable.




       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 16 of 17
[34]   It is unnecessary to determine, however, whether the trial court abused its

       broad discretion when balancing the probative value of this evidence against its

       potential for unfair prejudice because we conclude that any error in this regard

       was harmless. See Hoglund, 962 N.E.2d at 1238 (error will be found harmless “if

       the conviction is supported by substantial independent evidence of guilt

       satisfying the reviewing court that there is no substantial likelihood the

       challenged evidence contributed to the conviction”); Houser v. State, 823 N.E.2d

       693, 698 (Ind. 2005) (error in the admission of evidence is harmless if the

       evidence’s probable impact on the jury was sufficiently minor so as not to affect

       the defendant’s substantial rights).


[35]   The State presented overwhelming evidence of Woody’s guilt. Most notably,

       Thornburg – who had known Woody since high school – identified him as the

       person who shot her and Knisely. Hursey also identified Woody as the shooter

       and provided detailed testimony regarding the events before, during, and after

       the shootings. Moreover, important details of Hursey’s testimony were

       corroborated by evidence discovered at the scene of the shootings, DeHart’s

       home, and elsewhere. In light of all the independent evidence of guilt presented

       at trial, we are confident that there is no substantial likelihood that the rap

       songs contributed to Woody’s murder convictions.


[36]   Judgment affirmed.


       Kirsch, J. and Mathias, J., concur.



       Court of Appeals of Indiana | Memorandum Decision 43A03-1611-CR-2610 | July 26, 2017   Page 17 of 17